department of the treasury internal_revenue_service washington d c q tax exempt and govc on ene an es division sep - uniform issue list legend organization a plan x dear this letter is in response to a request for a ruling letter submitted on your behalf by your authorized representative on date concerning the application of the pre-termination restrictions of sec_1_401_a_4_-5 of the income_tax regulations regulations authorized representative has provided the following facts and representations in support of your request your organization a is a tax-exempt_organization and sponsors plan x which is intended to be qualified under sec_401 of the internal_revenue_code code employer defined_benefit_plan that is maintained by organization a for the benefit of its employees and the employees of _ other tax-exempt organizations which are directly or indjwectly affiliated with organization a same controlled_group within the meaning of code sec_414 c m or with organization a and none is participating in plan x pursuant to a collective bargaining agreement various forms including a lump sum pay benefits to employees who are covered by plan x and their beneficiaries there are no separate asset pools plan x provides that a participant is eligible to receive payment of benefits in none ofthese organizations is included inthe plan x is a multiple all assets of plan x are available on an ongoing basis to plan x restricts the payment of benefits to or on behalf of certain participants to an amount that does not exceed an amount equal to the payments that would be made to or on behalf of the participant in that year under a straight life_annuity that is the actuarial equivalent of the accrued page benefit and other_benefits to which the participant is entitled under plan x the restricted amount plan x also provides that this distribution restriction applies only to those participants who are currently highly compensated employees hces of the employer who are benefiting under plan x as defined in code sec_414 or who are former hces former hces of the employer as defined in code sec_414 and who are among the employees or former employees of the employer the high-25 group’ with the largest amount of compensation in the current or any prior plan_year hces and former hces are referred to collectively as restricted employees plan x further provides that these restrictions do not apply if the value of the benefits payable under plan x to the restricted employee is less than of the value of the current liabilities of plan x before the distribution or if after taking into account payment to or on behalf of the restricted employee of all benefits payable to the restricted employee under plan x the value of plan x assets equals or exceed sec_110 of the value of current liabilities as defined in code sec_412 for the plan_year ending december of the value of current liabilities it is anticipated that the value will remain below value of current liabilities for the plan_year ending december subsequent plan years _ he value of plan x assets has fallenbelow and possibly for of the plan x has one or more restricted employees who are currently eligible to receive distributions of their accrued_benefits as to each restricted employee after taking into account the payment of lump sum benefits to him or her under the terms of plan x the value of plan x assets would not equal or exceed of the value of plan x’s current liabilities plan x proposes to make distributions in excess of the restricted amount to those participants who are not in the high-25 group and to those participants who are in the high-25 group of each participating employer but whose benefits have a value equal to or less than of plan x’s current liabilities your authorized representative has requested rulings to the effect of the following on your behalf for purposes of sec_401 of the code and sec_1_401_a_4_-5 i1 of the regulations a restricted employee in the high-25 group means one of the nonexcludable hces or former hces of each participating employer in plan x with the largest amount of compensation in the current or any prior plan_year for purposes of sec_401 of the code and sec_1_401_a_4_-5 of the regulations plan x may determine whether the value of the benefits payable to a restricted employee in the high-25 group for purposes of distributions under plan x is less than of all current liabilities of plan x before the distribution without mandatory disaggregation of plan x into separate plans for each participating employer page sec_401 of the code requires that the contributions or benefits provided under a qualified_plan not discriminate in favor of highly compensated employees within the meaning of sec_414 sec_1_401_a_4_-5 of the regulations provides in pertinent part that a plan must provide that in any year the payment of benefits to or on behalf of a restricted employee shall not exceed an amount equal to the payments that would be made to or on behalf of the restricted employee in that year under a straight life_annuity that is the actuarial equivalent of the accrued_benefit and other_benefits to which the restricted employee is entitled under the plan sec_1_401_a_4_-5 of the regulations provides that for purposes of this paragraph b the term restricted employee generally means any hce or former hce however an hce or former hce need not be treated as a restricted employee in the current_year if the hce or former hce is not one of the or larger number chosen by the employer nonexcludable employees and former employees of the employer with the largest amount of compensation in the current or any prior year sec_1_401_a_4_-12 of the regulations states that unless otherwise provided the definitions in this section govern in applying the provisions of sec_1_401_a_4_-1 through a -13 this regulation further states that employer is defined in sec_1_410_b_-9 of the regulations sec_1_410_b_-9 of the regulations provides in pertinent part that employer means the employer maintaining the plan and those employers required to be aggregated with the employer under sec_414 c m or of the code sec_414 of the code provides in pertinent part that for purposes of sec_401 and sec_410 of the code all employees of all corporations which are members of a controlled_group_of_corporations shall be treated as employed by a single employer with respect to ruling_request one plan x is maintained by organization a for the benefit of its employees and the employees of affiliated organizations which are not in a controlled_group within the meaning of code sec_414 c m or with organization a therefore in accordance with code sec_414 and with sec_1_410_b_-9 of the regulations organization a and its affiliated organizations are each treated as an employer for purposes of code sec_401 a thus with respect to ruling_request one we conclude that for purposes of sec_401 of the code and sec_1_401_a_4_-5 of the regulations a restricted employee in the high-25 group means one of the nonexcludable hces or former hces of each participating employer in plan x with the largest amount of compensation in the current or any prior plan_year accordingly plan x may have more than employers times _ restricted employees for each participating employer equals restricted employees restricted employees eg _ participating with respect to ruling_request two sec_1_401_a_4_-5 of the regulations states in pertinent part that a defined_benefit_plan has the effect of discriminating significantly in favor of hces or former hces unless it incorporates provisions restricting benefits and distributions as described in paragraphs b and of this section further this section states that the page restrictions in this paragraph b apply to a plan within the meaning of sec_1_410_b_-7 ie a sec_414 plan sec_1_401_a_4_-5 of the regulations states that a plan must provide that in the event of plan termination the benefit of any hce and any former hce is limited to a benefit that is nondiscriminatory under sec_401 sec_1_401_a_4_-5 of the regulations describes the restrictions on distributions for hces and former hces sec_1_401_a_4_-5 iv of the regulations provides in pertinent part that the pre- termination restrictions do not apply if the value of the benefits payable to or on behalf of the restricted employee are less than of the value of current liabilities before distribution sec_1_401_a_4_-12 of the regulations states that unless otherwise provided the definitions in this section govern in applying the provisions of sec_1_401_a_4_-1 through a -13 sec_1_401_a_4_-12 defines the term plan to mean a plan within the meaning of sec_1_410_b_-7 and b after application of the mandatory disaggregation rules of sec_1_410_b_-7 and the permissive aggregation rules of sec_1_410_b_-7 sec_1_410_b_-7 of the regulations states in pertinent part that each single_plan within the meaning of sec_414 is a separate plan for purposes of sec_410 and refers to sec_1 -1 b it further provides that separate asset pools are separate plans sec_1_410_b_-7 of the regulations provides that if a single_plan within the meaning of code sec_414 benefits employees of more than one disaggregation population the plan must be disaggregated and treated as separate plans each separate plan consisting of the portion of the plan benefiting the employees of each disaggregation population sec_1_410_b_-7 of the regulations provides that if a plan benefits employees of more than one employer the employees of each employer are separate disaggregation populations in such case the portion of the plan benefiting the employees of each employer is treated as a separate plan maintained by that employer which must satisfy sec_410 by reference only to that employer’s employees sec_414 of the code describes requirements for participant benefits in the event of merger or consolidation of plans or transfer of plan assets with respect to ruling_request two all assets of plan x are available on an ongoing basis to pay benefits to employees who are covered by plan x and their beneficiaries there are no separate sec_1 -1 b of the regulations states that a plan is a single_plan if and only if on an ongoing basis all of the plan assets are available to pay benefits to employees who are covered by the plan and their beneficiaries asset pools therefore in accordance with sec_1_410_b_-7 of the regulations plan x 1s a page single_plan it is not necessary to apply the mandatory disaggregation rules of sec_1 b - c as required in the definition of plan under sec_1_401_a_4_-12 of the regulations because that section also states that its definitions only govern unless otherwise provided and sec_1_401_a_4_-5 provides that the pre-termination restrictions apply to a plan within the meaning of sec_1_410_b_-7 accordingly with respect to ruling_request two we conclude that for purposes of sec_401 of the code and sec_1_401_a_4_-5 of the regulations plan x may determine whether the value of the benefits payable to a restricted employee in the high-25 group for purposes of distributions under plan x is less than of all current liabilities of plan x before the distribution without mandatory disaggregation of plan x into separate plans for each participating employer this ruling letter is based on the assumption that plan x is qualified under code sec_401 at all times relevant to the transaction described herein this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto the original of this ruling letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office if you have any questions please contact please refer to se t ep ra t3 sincerely yours hoauce flee frances v sloan manager employee_plans technical group enclosures notice deleted copy of ruling letter cc
